Citation Nr: 0428972	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  04-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a right frontozygomatic fracture, with 
anesthesia of skin on the right side lateral to the 
right eye.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1962 and from September 1963 to December 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that a rating decision in February 2000 
denied the veteran's claim of entitlement to service 
connection for macular degeneration and cataracts of both 
eyes and that, in a June 2003 letter, the RO notified that 
the veteran that new and material evidence would be required 
to reopen his claim.  The Board also notes that, in July 
2003, the RO notified the veteran that, in the absence of his 
submission of any additional evidence, his claim for service 
connection for a disorder of the eyes was not reopened.  That 
issue has not been certified for appeal and is not before the 
Board at this time.

On June 8, 2004, the veteran appeared and testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, inter alia, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124.

38 C.F.R. § 4.124a, Diagnostic Code 8207, pertaining to 
neuralgia of the seventh (facial) cranial nerve, provides 
that moderate incomplete paralysis warrants an evaluation of 
10 percent.  Severe incomplete paralysis warrants an 
evaluation of 20 percent.  Complete paralysis warrants an 
evaluation of 30 percent.  Note:  Dependent upon relative 
loss of innervation of facial muscles.  

At the hearing in June 2004, the veteran testified, 
"Sometimes it just feels like my whole face is just 
completely numb."

In connection with the veteran's claims for a compensable 
evaluation for residuals of a right frontozygomatic fracture, 
with anesthesia of skin on the right side lateral to the 
right eye, and for a TDIU, the RO requested that a VA Medical 
Center schedule the veteran for medical examinations, to 
include an examination by a specialist in neurology.  At the 
VA neurological examination in June 2002, a history of a 
right facial fracture in an accident in service was noted.  
The veteran complained of right-sided facial pain from the 
right lateral orbital area to involve the right hemiface.  
The pertinent objective finding was decreased facial 
sensation on the right "in a V1-V2 and V3 distribution to 
all modalities including splitting and tuning fork which is 
nonphysiologic."  The pertinent assessment was "Right 
fascial [sic] anesthesia while he may indeed have had 
traumatic V2 distribution neuropathy, currently the symptoms 
as he reports them appear to extend beyond the area that 
would be expected to be involved status post his fascial 
fracture."  

The Board notes that the report of the June 2002 VA 
neurological examination did not address the rating criteria 
of Diagnostic Code 8207 which include, in the veteran's case, 
the relative loss of innervation of facial muscles, if any, 
attributable to the service connected residuals of a 
frontozygomatic fracture.  The Board must, therefore, find 
that the June 2002 VA neurological examination was inadequate 
for rating purposes.  The veteran later underwent a VA 
general medical examination in November 2003, which was 
conducted by a nurse practitioner.  The report of that 
examination did not address the medical issue of the loss of 
innervation of facial muscles, if any, attributable to 
residuals of the veteran's service connected frontozygomatic 
fracture and, consequently, is also inadequate for rating 
purposes.  The Board finds that another VA neurological 
examination is necessary to decide the veteran's increased 
rating claim on appeal, see 38 C.F.R. § 3.59(c)(4), and this 
case will be remanded for that purpose.

The Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (2003).

The issue of entitlement to a TDIU is deferred, pending 
completion of remand action.



Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should arrange for the veteran 
to be scheduled for a neurological 
examination to determine the current 
severity of residuals of a right 
frontozygomatic fracture, with anesthesia 
of skin on the right side lateral to the 
right eye, to include a finding as to the 
relative loss of innervation of facial 
muscles, if any, attributable to the 
service connected residuals of a 
frontozygomatic fracture.  The examiner 
must review the pertinent medical 
evidence in the claims file, to include 
the report of the June 2002 VA 
neurological examination.  The examiner 
should be provided with a separate copy 
of this remand for his or her review.  

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record.  If the 
RO denies the benefits sought on appeal, 
it should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


